                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


MICHELE MCLEOD-WISIENSKI,                        2:18-CV-11671-TGB

                  Plaintiff,

                                           ORDER DENYING MOTION
      vs.                                  FOR RECONSIDERATION

WAYNE COUNTY SHERIFFS
DEPUTY JANE DOE #1, et al.,

                  Defendants.


      On July 26, 2019, this Court issued an Order granting Plaintiff’s

Motion to Substitute the Bankruptcy Trustee as named plaintiff in this

matter. ECF No. 28. Six days later, Defendants filed a Motion for

Reconsideration of two aspects of the Court’s Order. ECF No. 29. For

the reasons set forth below, Defendants’ Motion is DENIED.

 I.   Legal Standard

      Under Local Rule 7.1, the Court may grant a motion for

reconsideration if the movant satisfactorily shows: (1) the existence of a

palpable defect that misled the parties and the Court; and (2) that the

correction of such defect would result in a different disposition of the case.


                                      1
E.D. Mich. L.R. 7.1(h)(3). A defect is palpable if it is “obvious, clear,

unmistakable, manifest, or plain.” Olson v. Home Depot, 321 F. Supp. 2d

872, 874 (E.D. Mich. 2004). Further, the Court will not grant a motion

for reconsideration “that merely present[s] the same issues ruled upon by

the court, either expressly or by reasonable implication.” Id.

II.   Analysis

      Defendants first argue that this Court bucked Sixth Circuit

precedent when it found that the Constitution conferred standing upon

Ms. McLeod-Wisienski such that the Court could consider her request to

substitute the trustee for herself in this action. Though they cite

numerous cases in their motion, Defendants’ primary case law support

for their argument is Bauer v. Commerce Union Bank, 859 F.2d 438 (6th

Cir. 1988). While Bauer does use the word “standing” to express the idea

that only the bankruptcy trustee may bring suit to vindicate a legal claim

that is part of the bankruptcy estate, the Bauer Court goes on to affirm

the lower court’s grant of the original plaintiff’s motion to substitute the

trustee as the plaintiff. See Bauer, 859 F.2d at 442. Whatever the Bauer

Court meant when it said “standing,” it could not have meant that the

original plaintiff was precluded from asking the Court to substitute in


                                     2
the trustee as the proper party in interest.1 The Court’s conclusion that

Ms. McLeod-Wisienski’s motion should be granted is supported by Bauer,

which affirms the lower court’s order substituting the trustee in that

case. Similarly, Defendants’ rely on Auday v. Wet Seal Retail, Inc., but

that case also supports the Court’s determination that it had jurisdiction

to review Plaintiff’s Rule 17 request. 698 F.3d 902, 905 (6th Cir. 2012).

In Auday, the debtor failed to disclose an accrued workplace

discrimination claim to the trustee and bankruptcy court. When the

debtor then tried to bring the claim on her own, the Sixth Circuit held

that the trustee, and not the debtor, “owned” the claim, and remanded to



1 As the Sixth Circuit has noted, “there is a degree of confusion in drawing a line
between Article III standing and the real-party-in-interest requirement. Lawyers,
and courts, often fail to distinguish between these two distinct issues.” Cranpark,
Inc. v. Rogers Grp., Inc., 821 F.3d 723, 732 (6th Cir. 2016). An individual has Article
III standing when she has suffered an injury in fact that is fairly traceable to the
defendant’s conduct and is redressable by judicial decision. Id. at 730. On the other
hand, “the real party in interest is the person who is entitled to enforce the right
asserted under the governing substantive law. The real party in interest analysis
turns on whether the substantive law creating the right being sued upon affords the
party bringing suit a substantive right to relief.” Id. (quoting Certain Interested
Underwriters at Lloyd's, London, Eng. v. Layne, 26 F.3d 39, 42–43 (6th Cir. 1994)
(citations omitted)). Thus, it is possible—as it is in this case—for “[a] plaintiff [to]
have standing in the Article III sense but not be the real party in interest.” Id. at
732; see Kimberlin v. Dollar Gen. Corp., 520 F. App’x 312, 314 (6th Cir. 2013) (debtor
who failed to disclose potential cause of action to bankruptcy court and trustee had
standing, but issue of whether trustee or debtor must bring suit “is better
characterized as a real-party-in-interest question governed by Rule 17”); see also
Barefield v. Hanover Ins. Co., 521 B.R. 805, 809 (E.D. Mich. 2014) (same).

                                           3
the district court to decide whether to allow the debtor to substitute the

trustee as the plaintiff. Auday, 698 F.3d at 905 (Citing Fed. R. Civ. P.

17(a)(3) and noting that “[u]nder the Civil Rules, a district court under

some circumstances may join or substitute the real party in interest—

here, the Trustee.”).

     Defendants also cite Zurich Insurance Company v. Logitrans,

Incorporated, which does deny a motion to substitute the proper party in

interest because the original party did not have constitutional Article III

standing due to not suffering a concrete injury. 297 F.3d 528 (6th Cir.

2002). Zurich has no bankruptcy element however, and answers only the

question of whether a party who has not been harmed at all by a

defendant’s conduct can ask to substitute the name of a plaintiff who has

been harmed. As the Court noted in its Order, Ms. McLeod-Wisienski

plausibly alleges that she was harmed by Defendants’ conduct. Thus,

Ms. McLeod-Wisienski has plausibly alleged Article III standing. This

distinguishes her case from the facts of Zurich. The issue in this case, as

opposed to the standing issue presented in Zurich, is whether Ms.

McLeod-Wisienski is the real party in interest—not whether she has

Article III standing.


                                    4
      Defendants do not address the numerous cases on which the Court

relied, from the Sixth Circuit and the Eastern District of Michigan, in

which courts approve of the practice of substituting bankruptcy trustees

for original plaintiffs where the legal claim was an asset of the

bankruptcy estate. If lack of “standing” did not prevent these courts from

granting motions to substitute in factually similar cases, there is no

reason it should in Ms. McLeod-Wisienksi’s case. As the Court wrote in

its Order, “Courts routinely grant motions to substitute a bankruptcy

trustee ‘where a statute of limitations would bar the trustee from later

bringing the claim if dismissed.’”        Barefield, 521 B.R. at 810–11

(collecting cases).   Defendant has not shown that Barefield or the

numerous cases it cites have been overturned, or even questioned, based

on the original plaintiff’s lack of “standing.”

      In sum, while the Sixth Circuit, and others, have concluded that a

plaintiff such as Ms. McLeod-Wisienski cannot vindicate a legal claim

that belongs to the bankruptcy estate, that has not stopped these courts

from granting motions to substitute the bankruptcy trustee as the proper

party in interest. Regardless of the terminology used—“standing” or

“real party in interest”—the substance of the Court’s order is in


                                      5
conformity with Sixth Circuit precedent and decisions of sister courts in

the Eastern District of Michigan that approve of granting motions to

substitute in situations such as this.

     Defendants’ second item on which they request reconsideration

requires only brief discussion. The Court declined to limit the amount

that the trustee can recover to no more than the amount Ms. McLeod-

Wisienski owes her creditors. Such a limitation would be premature.

Defendants    present   no   new    arguments    in   their   motion   for

reconsideration, asking instead that they be permitted to take this issue

to the bankruptcy court for a determination of whether judicial estoppel

precludes the trustee from recovering more than Ms. McLeod-Wisienski

owes her creditors. As the Court said in its July 26, 2019 Order, that

motion is properly brought before the bankruptcy court after any damage

award has been assessed against Defendants.

     The Motion for Reconsideration (ECF No. 29) is DENIED.

     DATED December 20, 2019.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
                                     6
